UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7954




ALEXANDER O’BRIAN WILLIAMS,

                                            Petitioner - Appellant,

          versus


VANESSA P. ADAMS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-05-553-3)


Submitted: May 18, 2006                          Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander O’Brian Williams, Petersburg, Virginia, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alexander O’Brian Williams, a federal prisoner, appeals

from the district court’s order construing his petition filed under

28 U.S.C. § 2241 (2000), as a successive motion under 28 U.S.C.

§ 2255 (2000), and dismissing it for lack of jurisdiction.         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Williams v. Adams, No. CA-05-553-3 (E.D. Va. Oct. 19, 2005).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 2 -